Citation Nr: 0516396	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk








INTRODUCTION

The veteran had active military service from August 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
bilateral hearing loss. 

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

Bilateral hearing loss was not incurred or aggravated by 
active military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he incurred bilateral hearing loss 
as a result of active military service.  Prior to proceeding 
with an examination of the merits of the claim, the Board 
must first determine whether the veteran has been apprised of 
the law and regulations applicable to this matter; the 
evidence that would be necessary to substantiate the claims; 
and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
veteran's claim was received in October 2003.  In specific 
compliance with Quartuccio, the veteran was advised of the 
evidence that would substantiate his claim, and the 
responsibility for obtaining it, by a letter dated in 
November 2003.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The claim was denied for bilateral hearing loss in 
February 2004, after the veteran was advised in accordance 
with the VCAA.

The record also reflects that the veteran was provided with a 
copy of the original rating decision dated in February 2004, 
setting forth the general requirements of the applicable law 
pertaining to the establishment of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in April 2004.  

The Board notes that the February 2004 rating decision on 
appeal, the statement of the case (SOC), and multiple 
supplemental correspondence, also adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  The advisements to the veteran were structured as to 
the essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   
Therefore, the VA's duty to notify has been fully satisfied.

With respect to VA's duty to assist the veteran, the RO 
requested and obtained the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains private medical 
records and  VA medical records.  As such, VA has no 
outstanding duty to assist the veteran in obtaining any 
additional information or evidence.  At every stage of the 
process, the veteran was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the veteran.  The veteran has indicated that no 
further evidence is outstanding in a statement signed in 
November 2003. Therefore, the Board finds that all indicated 
medical records have been obtained and the veteran has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004). 

Although the veteran contends in his substantive appeal that 
the VA physician's report of December 2003 did not comply 
with applicable law, the record does not support this 
contention.  The veteran is not shown to have the requisite 
medical expertise to render such an opinion.  It is well-
established that  laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. 
§ 3.159(c)(4) (2004). 

The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case. Given the extensive 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence that has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim

As noted, the veteran contends that bilateral hearing loss, 
which was diagnosed in October 2003, was incurred as a result 
of his active military service.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim and the appeal will be 
denied.

The Board initially notes that hearing loss is considered a 
presumptive disease.  See Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability).  As 
such, service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2004).  Moreover, the law 
requires that sensorineural hearing loss must manifest itself 
to a degree of 10 percent or more within one-year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2004); 38 U.S.C.A. § 1112 (West 2002).

Credible medical evidence, in the form of audiological 
examination records, shows that the veteran's hearing loss 
was initially diagnosed in October 2003, or approximately 30 
years after separation from service.  Therefore, the veteran 
is not entitled to presumptive service connection for his 
hearing loss because this disability did not manifest itself 
within the requisite time period.

Although presumptive service connection for hearing loss is 
not warranted in this case, VA must also ascertain whether 
there is any indication that the disorder was incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).
 
In this matter, although the veteran is diagnosed as having 
bilateral hearing loss, the preponderance of the informed 
medical evidence indicates that it is not related to any 
incident of military service.  

Shortly before his discharge from active service, the veteran 
reported during a January 1974 medical examination that he 
had not experienced hearing loss, and that he had no current 
ear, nose, or throat troubles.  On the same day, the veteran 
underwent his separation physical examination that, as stated 
in the Report of Medical Examination, showed no abnormalities 
related to his hearing acuity or to his ears. As part of the 
separation physical examination, an audiometric examination 
was conducted, which resulted in the following findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
20
LEFT
10
5
10
10
15

In September 2003 the veteran underwent a private 
audiological examination, conducted by Craig A. Foss, M.C.P.  
In his forwarding letter, Mr. Foss advised the veteran that 
based upon the veteran's reported history of "being exposed 
to the noise of rifles, grenades and loud chiller equipment 
while serving in the military during the early and mid 
1960's" it was "quite likely that this was the beginning" 
of the veteran's hearing loss.  

While the record indicates that the veteran was a 
refrigeration specialist with the U.S. Air Force, there is no 
information as to the veteran's in-service exposure to 
acoustic trauma.  Indeed, the veteran did not serve in 
Vietnam, in a combat zone, or in any overseas assignment, and 
there is such no evidence that he was exposed to noise from 
small arms or hand grenades in anything more than his normal 
training environment.  Critically, there is no indication 
that Mr. Foss was aware of the veteran's military service 
history, or the record of development of the veteran's 
hearing loss, beyond what the veteran informed him.  

The VA examiner in December 2003 opined that the veteran's 
hearing loss was not likely related to service.  The examiner 
had for review the veteran's claims folder, including his 
service medical records.  Examination of the report indicates 
that it is well-based upon the evidence of record. 

The January 1974 separation examination does not indicate any 
problems with the veteran's hearing.  In addition, the 
audiometric examination performed then indicated that 
veteran's hearing acuity was at normal levels for VA 
purposes.  Indeed, at the time of separation, the veteran's 
"PULHES" physical profile, including his hearing acuity was 
noted to be:


Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service). 

Because the VA examiner had for review the veteran's service 
medical records and is on the face of his report a competent 
medical examiner, he apparently is both medically qualified 
and aware of the relevant facts of record as to hearing loss.  

Stated alternatively, the VA examiner's opinion was rendered 
with the benefit of critical factual information.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996).  It has been 
repeatedly observed in the law that while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion - 
i.e., the physician cannot competently report facts to which 
he was not a witness.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

Accordingly, the Board places far greater weight of probative 
value on the clinical findings and medical nexus opinion 
established in the December 2003 VA examination report.  The 
report was generated with a specific view towards 
ascertaining whether the veteran's hearing impairment was a 
result of any incident of his military service, and was 
accompanied by a review of all of the evidence of record.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hearing loss.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


